Citation Nr: 1132896	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to May 1969 and from January 1972 to January 1989, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  As will be explained below in greater detail, and in light of Rice, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He also contends that his most recent VA examination in June 2007 does not reflect accurately the current nature and severity of his service-connected PTSD.  A review of the claims file confirms that the Veteran's most recent VA examination for PTSD occurred in June 2007; it appears that this examination was the basis for the RO's grant of service connection for PTSD in the currently appealed rating decision issued in August 2007.  Given the length of time which has elapsed since this examination, and the Veteran's contentions that his PTSD has worsened, the Board finds that the Veteran should be scheduled for updated VA examination which addresses the current nature and severity of his service-connected PTSD.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007)

The Veteran also contends that his service-connected PTSD interfered with his employability.  In a letter dated on October 18, 2007, and date-stamped as received by the RO on November 5, 2007, a VA clinician stated, " This Veteran has not worked full-time for over a year, and had several gaps (i.e., 18 months) in his jobs prior to the last.  Much of this is attributed to the PTSD."  The Veteran previously had reported on VA examination in June 2007 that he was "semi-retired."  The Board notes that service connection also is in effect for bilateral hearing loss, tinnitus, maxillary sinusitis, supraventricular tachycardia, residuals of a left varicocelectomy, and a rash on the face and arms.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the impact of his service-connected disabilities on his employability, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

3.  Schedule the Veteran for an examination to determine the effects of his service-connected bilateral hearing loss, PTSD, tinnitus, maxillary sinusitis, supraventricular tachycardia, residuals of a left varicocelectomy, and a rash on the face and arms on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's claims for an initial rating greater than 30 percent for PTSD and for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

